Mr. Justice Farmer delivered the opinion of the court. This was a suit by appellee in the Circuit Court of Kankakee County on , the bond of Uldaric Kivard, to recover certain taxes collected by him as tax collector for the town of St. Anne which appellee claimed and appellant Kivard refused to pay over to it. The case was tried on an agreement of facts in which it was stipulated that Dldaric Kivard, as collector of taxes for the town of St. Anne, Kankakee County, Illinois, which was under township organization, collected a tax levied by the commissioners of highways of said town in 1898, under section 119 of the Koad and Bridge Act, for road and bridge purposes; that the town of St. Anne had previously adopted what is known as the labor system in pursuance of the statute; that the tax so levied by the commissioners was extended against and collected on the property within the corporate limits of the village of St. Anne in said town, which village was regularly incorporated under the laws of the State of Illinois; that said'village demanded of said Rivard one-half the tax so collected on property within its corporate limits, which Kivard refused to pay. The court rendered judgment in favor of appellee for $131.21, from which defendants appeal. The question involved in this case was passed on by this court in Wilson v. The Village of Cedarville, 109 Ill. App. 316, and Kuntz v. The Village of Cedarville, 109 Ill. App. 330. In the Wilson case, the law governing the question was discussed and our views fully set forth in the opinion. We still adhere to the law as held therein and for the reasons there stated the judgment of the Circuit Court is reversed. Reversed. Finding of facts, to be incorporated in the judgment of the court: We find that appellant Uldarjc Rivard, as collector of the taxes levied for 1898 in the town of St. Anne, Kankakee County, (under township organization,) collected certain sums as road and bridge taxes upon property located within the village of St. Anne, a municipality within said town, the streets and alleys of which were under the care of the village; that the labor system was in force in said town when said taxes were levied and collected; that appellant paid to the treasurer of the commissioners of highways of said town all the tax so collected; and that the village of St. Anne was.not entitled to any part thereof, and was not entitled to recover the same in this cause.